Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 DeBerry 3 Operating Company, LLC,                    Appeal from the 402nd Judicial District
 Appellant                                            Court of Wood County, Texas (Tr. Ct. No.
                                                      T-3625). Memorandum Opinion delivered
 No. 06-15-00036-CV        v.                         by Justice Burgess, Chief Justice Morriss
                                                      and Justice Moseley participating.
 Quitman Independent School District, et al.,
 Appellees



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, DeBerry 3 Operating Company, LLC, pay all costs of
this appeal.
                                                     RENDERED JULY 24, 2015
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk